DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on June 14, 2022.  Currently claims 1-20 remain in the examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 9-14, the preamble of these claims state, “The device of claim 0,” which appears to be a typo.  Appropriate correction including correct claim status must be provided in the amendment.  
Regarding claims 17-20, the preamble of these claims state, “The system of claim 0,” which appears to be a typo.  Appropriate correction including correct claim status must be provided in the amendment.  
	Appropriate correction is required.

Allowable Subject Matter
4.	Claims 1-8, 15, and 16 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a method for detecting a movement of an RFID tag among a plurality of stationary RFID tags comprising monitoring a first motion data associated with the first tag among a first plurality of RFID tags in a first time period; detecting a movement of an RFID tag among a plurality of stationary RFID tags comprising monitoring a second motion data associated with the second tag among a second plurality of RFID tags in a second time period; determining, by the device and based on a comparison of the first tag information and the second information tag that the motion involves the movement of the RFID tag during the second time period; and outputting, by the device, the tag data associated with the RFID tag.  Such a method for detecting a movement or an RFID tag is neither disclosed nor suggested by the cited references.  Even if some partial teachings may be found in other references, Examiner finds no ground to combine them.  System claims limited in the same manner as the method claims are also allowed.  

Response to Arguments
6.	applicant’s response filed on June 14, 2022 have been carefully reviewed and considered.  Applicant’s argument is persuasive, and therefore, the rejection made in the previous Office Action is withdrawn, and all pending claims are allowed, except for the claims with typo (see paragraph 3 above).   This Office Action is made non-final. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
August 12, 2022